Citation Nr: 1718746	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified before the undersigned in an August 2014 hearing; he also had a Board hearing in August 2012.  Hearing transcripts were associated with the claims file and reviewed prior to this decision.

The Board considered and denied the Veteran's claim for right ear hearing loss in March 2016.  The Veteran appealed to the Court of Appeals for Veterans' Claims (Court).  The Court remanded the case based on a joint motion for remand that found the Board erred by relying on the June 2010 VA examination, which was inadequate.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed for the Veteran's claim.  The joint motion for remand (JMR) directs that the June 2010 examination is inadequate because the examiner based the medical opinion on the fact that the Veteran had normal hearing at separation from service and again in 2003 on an evaluation but failed to consider the Veteran's reports of continuous symptoms.  Specifically, the JMR discusses the fact that in the October 2003 evaluation, the Veteran reported a history of some military, civilian, and recreational noise exposure and that he heard fine but had recurrent periods of one or both ears (mostly left) feeling stopped up and sore.  When this occurs, he said, he could not hear well out of the ear that felt stopped up. The treating provider referred the Veteran to an ENT due to abnormal tympanograms and complaints of fluctuating hearing loss with sensation of ears being stopped-up and sore.  The examiner did not discuss this evidence.  Therefore, an addendum opinion is needed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the case is REMANDED for the following action:

1. Request a medical opinion from a VA audiologist on the Veteran's right ear hearing loss claim.  The examiner should review the claims file to become familiar with the Veteran's pertinent medical history and address the following:

a. Is the Veteran's right ear hearing loss at least as likely as not related to in-service noise exposure?

Consider all lay and medical evidence, including the Veteran's reports that hearing problems began at the time of service, his reports of the ears feeling stopped up and sore periodically since service, and the October 2003 providers' finding that the Veteran had abnormal tympanograms and referred him to an ENT.  Assume the Veteran was exposed to hazardous noise levels in service from working as a radio operator and artillery fire in Vietnam.  All opinions must be supported by a comprehensive rationale.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

2. If any issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




